Name: Commission Regulation (EU) NoÃ 1047/2012 of 8Ã November 2012 amending Regulation (EC) NoÃ 1924/2006 with regard to the list of nutrition claims Text with EEA relevance
 Type: Regulation
 Subject Matter: agri-foodstuffs;  marketing;  coal and mining industries;  foodstuff;  consumption;  processed agricultural produce;  beverages and sugar;  health
 Date Published: nan

 9.11.2012 EN Official Journal of the European Union L 310/36 COMMISSION REGULATION (EU) No 1047/2012 of 8 November 2012 amending Regulation (EC) No 1924/2006 with regard to the list of nutrition claims (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (1), and in particular Article 8(2) thereof, Whereas: (1) Article 8(1) of Regulation (EC) No 1924/2006 provides that nutrition claims made on foods shall only be permitted if they are listed in the Annex to that Regulation, which also sets out the conditions of use of such claims. (2) After consulting the Member States and the stakeholders, in particular food business operators and consumer groups, it was concluded that it is necessary to add new nutrition claims to the list of permitted nutrition claims and to modify the conditions of use of the claims already permitted by Regulation (EC) No 1924/2006. (3) Salt has been used as a preservative and a taste enhancer. As new technology has developed and scientific advice on salt has become generally accepted, manufacturers are making efforts to produce more and more products without addition of salt where technologically feasible. However, the claim stating that salt/sodium has not been added to a particular food product is currently not permitted. Given the particular interest from the health point of view to encourage such innovation, it would be appropriate to enable manufacturers to inform consumers of this particular aspect of the production process. To avoid use of such a claim on food naturally high in sodium, its use should be limited to food low in sodium. (4) The European Parliament in its Resolution of 2 February 2012 on the draft Commission Regulation amending Regulation (EC) No 1924/2006 with regard to the list of nutrition claims estimated that a new nutrition claim allowing the communication of more modest reductions than the one allowed by the claim light, would run counter to the purpose and content of the basic instrument. (5) Reduction in saturated fat is only beneficial when it is not substituted or when it is substituted by unsaturated fat. Substitution of saturated fat by trans-fatty acids is not beneficial for health and therefore the conditions of use of the nutrition claim referring to the reduction of saturated fat should be designed to avoid substitution by trans-fatty acids. (6) Under current conditions, sugars reduction can be claimed even when sugars are replaced by fat, leading to a reformulated product higher in energy. The claim stating that sugars have been reduced should therefore be permitted only when the energy of the food does not increase after reformulation. Stricter conditions requesting an energy decrease corresponding to the sugars reduction would only be achievable for a very limited number of products and would thus severely restrict the use of the claim. (7) The Annex to Regulation (EC) No 1924/2006 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1924/2006 is amended in accordance with the Annex to this Regulation. Article 2 Products placed on the market prior to 1 June 2014 which do not comply with the requirements of Regulation (EC) No 1924/2006 as amended by this Regulation may be marketed until the stocks are exhausted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 404, 30.12.2006, p. 9. ANNEX The Annex to Regulation (EC) No 1924/2006 is amended as follows: (1) after the entry concerning the claim SODIUM-FREE or SALT-FREE, the following entry is inserted: NO ADDED SODIUM/SALT A claim stating that sodium/salt has not been added to a food and any claim likely to have the same meaning for the consumer may only be made where the product does not contain any added sodium/salt or any other ingredient containing added sodium/salt and the product contains no more than 0,12 g sodium, or the equivalent value for salt, per 100 g or 100 ml.; (2) in the entry concerning the claim REDUCED [NAME OF THE NUTRIENT], the following paragraphs are added: The claim reduced saturated fat , and any claim likely to have the same meaning for the consumer, may only be made: (a) if the sum of saturated fatty acids and of trans-fatty acids in the product bearing the claim is at least 30 % less than the sum of saturated fatty acids and of trans-fatty acids in a similar product; and (b) if the content in trans-fatty acids in the product bearing the claim is equal to or less than in a similar product. The claim reduced sugars , and any claim likely to have the same meaning for the consumer, may only be made if the amount of energy of the product bearing the claim is equal to or less than the amount of energy in a similar product..